Order filed, September 10, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00521-CR
                               NO. 14-14-00522-CR
                                 ____________

                      GARY ISHMAEL BOLIN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1377493, 13377494


                                      ORDER

      The reporter’s record in this case was due August 26, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Slessinger, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM